DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-18 are pending and examined on the merits.
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (note claim 10, which precedes claim 11, is a multiple dependent claim).  See MPEP § 608.01(n).  Accordingly, the claim 11 has not been further treated on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,265,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites the currently claimed limitations, including a drape/wound cover, an inflatable bladder fluidly coupled to a reduced pressure source that provides reduced pressure to a wound.  The patented claim does not explicitly recite that the inflatable bladder is “coupled to the drape.”  However, since it is not explicitly required by the currently pending claims how this coupling occurs (e.g., in direct contact or pneumatically), the patented claim’s recitation would imply that the bladder is coupled to the drape (the inflatable bladder is coupled to the reduced pressure source, which is turn needs to be coupled to the drape in order to provide reduced pressure in the wound).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 & 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vogel et al. (US 2006/0149171).
Re Claim 1, Vogel discloses apparatus for use with a reduced-pressure treatment system, the apparatus comprising: 
a drape (404) for forming a sealed space; 
an inflatable bladder (foot compression wrap 301) coupled to the drape (best seen in Fig. 8), the inflatable bladder configured to receive positive pressure to inflate the inflatable bladder ([0028] and [0035] where air reservoir 205 is connected to wrap 301 via tubing 305).
The language “for dispersing positive pressure exerted on or near the drape” is functional.  While features of an apparatus may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function, because device claims cover what a device is, not what a device does (MPEP 2114). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  In this case, since the foot compression wrap has a wide surface area, it can help to distribute/disperse some stresses across the entire material.
Re Claim 10, Vogel also discloses that wherein the inflatable bladder includes a relief valve operable to release air from the inflatable bladder ([0035] last sentence).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel in view of Tumey et al.. (US 6,488,643).
Re Claims 12-13, Vogel does not explicitly disclose that wherein the inflatable bladder comprises at least two layers of flexible film adhesively bonded or welded together.  Tumey discloses an inflatable foot compression wrap that appears similar to that of Vogel, wherein the wrap is formed of two layers of flexible film bonded together (Col. 6 lines 32-39).  While Tumey doesn’t explicitly disclose that they’re adhesively bonded together, adhesives are a common form of bonding method alternative to welding and one skilled in the art would readily have adhesives at their disposal to use if appropriate.  It would have been obvious to one skilled in the art at the time of invention to modify Vogel with Tumey to provide proper compression to the wound.
Re Claim 14, Vogel does not teach wherein the inflatable bladder comprises a single layer of flexible film that has been folded and sealed at an otherwise open end.  Tumey discloses an inflatable foot compression wrap that appears similar to that of Vogel, wherein the wrap is formed of two layers of flexible film.  While Tumey doesn’t disclose that there’s only one layer of film, integrating the two sheets into a single film that folds itself over to form the same bladder may save the step of cutting a single sheet of material into two separate films.
Allowable Subject Matter
Claims 2-9, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 2 & 7, the claimed invention is allowable for reasons indicated in Notice of Allowability of parent Application 13/193,280 (now US Pat 9,265,665).  No prior art is found to teach, inter alia, an inflatable element that is fluidly coupled to a reduced pressure source to receive a positive pressure exhaust from said source, the inflatable element cushioning the wound site from the weight of the patient when the patient rests on that body part.
Claims 3-5 are allowable at least for being dependent from Claim 2.
Claims 8-9 are allowable at least for being dependent from Claim 7.
Re Claim 6, since Vogel discloses an invention specifically used for wounds on the bottom of a patient’s foot, it is hard to conceive turning the inflatable compression wrap of Vogel into a donut shape because it would not be able to wrap around the foot to perform its intended function.
Re Claim 15, the inflatable foot wrap of Vogel cannot be modified to store liquid collected from the wound or it would likely destroy the solenoid valves.
Re Claim 16, there is no guidance to couple the inflatable bladder to the reduced pressure source.
Re Claim 17, Vogel does not teach a charcoal filter and there is not guidance or suggestion in the art to add a charcoal filter to a simple inflatable bladder since it only needs to receive atmospheric air so it can serve the simple function of being a compression wrap.
Re Claim 18, Vogel does not teach the various layers of a dressing as claimed.  Since a tube is designed to be inserted into the dressing of Vogel to deliver negative pressure, it also would not be reasonable to position a liquid air separator adjacent a second manifold layer as that simply adds more material to the dressing without providing any beneficial function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ravikumar (US 2009/0124944) discloses a system for treating ulcers and wounds comprising an inflatable compression sleeve surrounding a wound dressing under which suction can be applied to the wound (e.g., [0019]).
Argenta (US 7,198,046) discloses a negative pressure wound treatment system comprising a rigid dome-shaped wound cover to provide negative pressure to the wound.  The wound cover may be provided with inflatable ring (e.g., 89 in Fig. 3) to cushion the interface of the wound cover with the skin of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
31 May 2022